          Case 6:20-cv-01180-AA          Document 8        Filed 09/21/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

 HENRY HOUSTON,

                                Plaintiff,
                                                                                 6:20-cv-01180-AA
                        V.
                                                                  SETTLEMENT CONFERENCE
 CITY OF EUGENE; SARAH MEDARY,                                         SCHEDULING ORDER

                                Defendants.

Settlement Conference is set for 10/21/2020 at 10:00AM in Eugene by telephone, before
Magistrate Judge Thomas M. Coffin. Presence of all parties with settlement authority
required. This includes anyone who is to have input on the decision of whether or not to settle
the case. All settlement conferences invariably involve a negotiating process, the sifting of facts,
the analysis of legal issues, and the candid evaluation of the strengths and weaknesses of a party’s
case, along with a candid appraisal of the anticipated gains from further litigation balanced against
the risks associated with that litigation. If any of the parties is going to seek input from a third
person(s) regarding decisions associated with the settlement of a case, that third person should be
present during all phases of the settlement process. Examples would include a spouse, parent, or
any other adviser upon whom the party will rely upon for advice. Ordered parties to submit
settlement document to the court by 12:00PM, 10/14/2020, in which they state realistic proposals
they are willing to make or accept to resolve this case. PLEASE SEE ATTACHED
INSTRUCTIONS REGARDING SETTLEMENT DOCUMENT.

Plaintiff is ordered to serve a copy of this order on defendants and file a certificate of service with
the Court.

Any party who, without prior court approval, fails to have all persons with settlement
authority present, may be subject to sanctions. Such sanctions may include costs and
attorney fees of the other parties attending the settlement conference.

Dated this 21st day of September 2020.

                                                       s/Thomas M. Coffin
                                                       THOMAS M. COFFIN
                                                       United States Magistrate Judge
          Case 6:20-cv-01180-AA         Document 8       Filed 09/21/20    Page 2 of 2




                  PREPARATION FOR SETTLEMENT CONFERENCE

All communications made in connection with the settlement conference are confidential and will
not be disclosed to anyone. Any documents requested and submitted for a settlement conference
will be maintained in chambers.

In preparation for the scheduled settlement conference, the attorneys for each party should
submit to me the following:

1.     A brief analysis of key issues involved in the litigation.

2.     A description of the strongest and weakest points in your case, both legal and factual.

3.     A description of the strongest and weakest points in your opponent's case, both legal and
       factual.

4.     Status of any settlement negotiations, including the last settlement proposal made by you
       and to you.

5.     Settlement proposal that you believe would be fair.

6.     Settlement proposal that you would be willing to make in order to conclude the matter
       and stop the expense of litigation.

7.     Method in which this case is scheduled for a settlement conference, i.e. ordered by judge,
       requested by parties.

These documents should be submitted to chambers by 12:00 PM on October 14, 2020.

The settlement submission must be e-mailed to:

coffin_settlement@ord.uscourts.gov

Thank you for your cooperation in this matter.

Hon. Thomas M. Coffin
U. S. Magistrate Judge
405 East Eighth Avenue
Eugene, OR 97401
Fax No. 541-431-4139
